OPINION GRANTING REHEARING FOR LIMITED PURPOSE
| T This matter is before the court on a request for a rehearing filed on behalf of the employer on the sole issue of the costs assessed. We granted the rehearing on that issue alone. We have determined that the employer is correct and the costs originally assessed in this matter were assessed in error. The actual costs are $194.10 and the original opinion of this court is corrected to reflect this amount. All other aspects of the original opinion remain unchanged.